On March 18, 1980, a partial judgment was entered for plaintiffs in the amount of $47,376,622.93, representing a total award of $52,527,337.97, less $5,150,715.04 claimed by the Government as "gratuitous offsets.” On December 1, 1981, based on a stipulation of the parties, the court entered judgment for $4,900,715.04, representing the balance of the award less $250,000 offset for gratuities claimed by defendant, on behalf of the American Pembina Chippewa groups, incuding the subgroups of the Turtle Mountain Band, Pembina and Little Shell Bands.